EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Seth Shaw, hereby certifies, pursuant to Section 906 of theSarbanes-Oxley Act of 2002, that: (a) the quarterly report on Form 10-Q of Tauriga Sciences, Inc. for the period ended September 30, 2013 fully complies with the requirements of Section 13(a) or 15(d) of theSecurities Exchange Act of 1934 ; and (b) information contained in the quarterly report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Tauriga Sciences, Inc. Date: November 19, 2013 By: /s/ Seth Shaw Seth Shaw Chief Executive Officer and Interim Chief Financial Officer
